Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 12/02/2021. Claims 1, 10, and 19 were amended by these communications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 was filed after the mailing date of the allowance on 12/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-19 are pending.
Claims 1, 10, and 19 are currently amended.
Claims 1-19 are allowed.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, Applicant's remarks filed on 02 December 2021 (pages 8-9 in particular) were deemed to be persuasive and adequately reflect the Examiner's opinion as to why the claims as a whole integrates certain method of organizing human activity and mental processes concepts into a practical application. Accordingly, claims 1, 10, and 19 integrate the abstract idea into a practical application and the 35 U.S.C. 101 rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
4/25/2022